1 F.3d 1247NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellant,v.Michael Patrick FRANCEL, Defendant-Appellee.
No. 92-50553.
United States Court of Appeals, Ninth Circuit.
July 19, 1993.

Before GIBSON,* HALL and KLEINFELD, Circuit Judges.

ORDER

1
The judgment of the district court is AFFIRMED.



*
 The Honorable Floyd R. Gibson, Senior Circuit Judge, Eighth Circuit, sitting by designation